01/08/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0689



                              No. DA 19-0689

CITY OF MISSOULA,

           Plaintiff and Appellee,
     v.

FATON SADIKU,

           Defendant and Appellant.


     ORDER GRANTING MOTION FOR LEAVE TO FILE AN
              AMENDED OPENING BRIEF


     Upon consideration of Appellant’s motion for leave to file an

amended opening brief and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s motion is hereby

GRANTED.

     IT IS FURTHER ORDERED that the original opening brief filed

in this matter is hereby stricken and that Appellant is permitted to file

an amended opening brief within 60 days of this Order. No further

extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     January 8 2021